Case 19-50282-KG Doc 34 Filed 10/04/19 Page 1of 35

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re:
PES HOLDINGS, LLC, e¢ al.,

Debtors.!

 

OFFICIAL COMMITTEE OF UNSECURED
CREDITORS OF PES, INC.,

Intervenor-Defendant and
Counterclaim and Cross-
Claim Plaintiff,

Vv.

PES HOLDINGS, LLC, et al., and CORTLAND
CAPITAL MARKET SERVICES, LLC,

Plaintiffs and Counterclaim
Defendants,

and
ICBC STANDARD BANK PLC,

Defendant and Cross-Claim
Defendant.

 

 

Chapter 11
Case No. 19-11626 (KG)

(Jointly Administered)

Adv. Pro. No. 19-50282 (KG)

MEMORANDUM OF LAW IN SUPPORT OF OFFICIAL COMMITTEE OF
UNSECURED CREDITORS’ MOTION FOR SUMMARY JUDGMENT

 

‘The Debtors in these Chapter 11 Cases and the last four digits of each Debtor’s taxpayer identification number
are as follows: PES Holdings, LLC (8157); North Yard GP, LLC (5458); North Yard Logistics, L.P. (5952);
PES Administrative Services, LLC (3022); PES Energy Inc. (0661); PES Intermediate, LLC (0074); PES
Ultimate Holdings, LLC (6061); and Philadelphia Energy Solutions Refining and Marketing LLC (9574). The

Debtors’ service address is: 1735 Market Street, Philadelphia, Pennsylvania 19103.

 
Case 19-50282-KG Doc 34 Filed 10/04/19 Page 2 of 35

ELLIOTT GREENLEAF, PC BROWN RUDNICK LLP

Rafael Xavier Zahralddin-Aravena (No. 4166) Robert J. Stark (admitted pro hac vice)
Jonathan M. Stemerman (No. 4510) Max D. Schlan (admitted pro hac vice)
1105 N. Market St., Suite 1700 Seven Times Square

Wilmington, DE 19801 New York, NY 10036

Tel: 302-384-9400 Tel: (212) 209-4800

Co-Counsel to the Official Committee of
Unsecured Creditors

and

Steven B. Levine (admitted pro hac vice)
James W. Stoll (admitted pro hac vice)
Sharon I. Dwoskin (admitted pro hac vice)
One Financial Center

Boston, MA 02111

Tel: (617) 856-8200

Co-Counsel to the Official Committee of
Unsecured Creditors
Case 19-50282-KG Doc 34 Filed 10/04/19 Page 3 of 35

 

TABLE OF CONTENTS
Page
TABLE OF AUTHORITIES .........cccccssccccssseccseveesssessesssssenssneeseesessessesnsnseeceeneesevsaseenenseresseseengs ii
STATEMENT OF THE NATURE AND STAGE OF THE PROCEEDING ...........:: eres 1
INTRODUCTION .........cccccccscssssssesssesscsscsscsseseessoseesessessenseseeseessecerennssnsensesaeesecseneeceansareneareeseenteneenys 1
STATEMENT OF UNDISPUTED FACTS ....0... cc cscsccssssssssseseesresesneesestresaepsecnsarsensennasseseseneesens 4
A. The Girard Point Explosion Damages The Alkylation UMit........cscsseseessrseserseseererenees 4
B. The Term Loatt ......ccccscssseeccerrseessesessssseesssnecssesesreseeeens veseestessessesseeneesaseneceeseceeesassaseaseneenees 4
C. The Intermediation Facility........ccsccsesesecssssssssestenecseesesessseessasnnesessesisenessseteresensereecsen res 5
D. The Intercreditor AQreeMent........ccssscsssseecesesesreenerseesensesensecseneresersnesersrsseereeeereeeseetets 6
E. The Policy .....ssccssecsssesesessessesesesscsssssssscssssesesssessssesessnsensseesrensesseeesaedensarsrnsecsnaseneesttsenessenenes 8
ARGUMENT. ...cccccccccccccssscssesscstscssssscsecsecarcssssesevsossessessceessescssseessnesseserseessenseeseseasenecssensenesnsentsnees 10
1, Applicable Legal Standard..........cccccssscsseerseecesnetetseessesesenessersissenseseseresenssrsesserenesetaey 10
Il. Summary Judgment Should Be Granted In Favor Of The Committee
Because The BI Recoveries Constitute After-Acquired Property. ............:ccceeserees 11
a. Under 11 U.S.C. § 552(a), BI Recoveries Constitute After-Acquired
Property To Which The Security Interests Of ICBCS And Cortland
DO Not Attach, cecccccscccssssseceecessssscnsescesecenecnenseseassensenessesunessensesgeeaeersessnsnesnersesaeeeeeaes 11
b. BI Recoveries Are Not Proceeds Of The Debtors’ Pre-petition Assets
Under 11 U.S.C. § 552 0B). cccccesesccssesersssesevscsevssssecsesscnseseentenesssenessenssseecesneneeennennenes 13
Ill. Cortland Does Not Have A Perfected Lien On The Policy, ............:::cccccssssessreerereneenes 18
a, Cortland’s Lien On The BI Recoveries Is Unperfected Because
Cortland Is Not “Loss Payee.” wissen evaeceneeeeneceessecenesessedeseessneeeseneneseesees 18
b, The Certificate Does Not Provide Cortland With Loss Payee Status. ce 20
IV. The Debtors’ Strong Arm Powers Allow The Committee To Avoid
Cortland’s Unperfected Lien On The Pollicy.............ccccssscsessrseesesersereetevseteereseneeeeets 22
a. The Committee Can Avoid Cortland’s Unperfected Lien On The BI
RECOVEV ECS. cecccccesssssessscnneevseessnacesseeeesnenseseeeneeeessseeesseeeseeaeseeneseaeeeeneeeeeseneeeeeeeseegens 22
b. The Committee Can Avoid Cortland’s Unperfected Lien On The Real
Property RECOVETFICS. ..ssccssscessssersserscsesseseseensensensesetecnscneeseensenseneesersereeeesneseenreseetey 23
V. Cortland’s Avoided Liens Are Preserved For The Benefit Of The
Debtors’ Estates, ...........:cccsscessesesscsssssscssessnsesseseneesensceeeeeeeaeeeeaesnsaesnseeennneesnneessesensereaesnees 25
CONCLUSION .u....cccccccccssesessssseessescsscnscsevssensssevesesssessaesesseassucesnsesseeseeeasenesatensennessessepaeenenaeeneegs 28

 
Case 19-50282-KG Doc 34 Filed 10/04/19 Page 4 of 35

TABLE OF AUTHORITIES
Cases Page(s)

Aaron J. Shingala, P.C. v. Allenwear & Assocs.
(In re Allenwear & Assocs.), 89 B.R. 531 (Bankr. E. D. Pa.1988) o..cecceseseseeretenetnetereateess 24

All Crane Rental of Georgia, Inc. v. Vincent,
AT So. 3d 1024 (La, App. 2010)... cc ecessssersssssssesseeeseessenseenseecensenseesnsnersrserssestersseseseeeseenenes 21

Am. Ref-Fuel Co. of Hempstead v. Res. Recycling, Inc.,
248 A.D.2d 420, 671 N.Y.S.2d 93 (NY. App. Div. 1998) oo .cccccesereesseenertenseereeseereenseey 21

Anderson v. Liberty Lobby, Inc.,
ATT U.S. 242 (1986) ..ccccccsssscrssesssssescsessessnsnseevevsseveseesessscassesecsanersnessesesseensasevesssscecrensnersenesesens 10

Arkison v. Sundt Construction, Inc. (In re Skagit Pac. Corp.),
316 B.R. 330 (B.ALP, 9th Cir, 2004)... cssccssssessnssseeeseereseneseessersessetessseesnenssnesrsnesss 11, 14, 15

Badillo v. Tower Ins. Co. of New York,
92 N.Y.2d 790, 709 N.E.2d 104 (1999)... cecesescsseseessseessersssenscesensnsesessersssnenecsaeneeseneneasanneey 19

Bank of N, Georgia v. Strick Chex Columbus Two, LLC (In Matter of Strick
Chex Columbus Two, LLC), 542 B.R. 914 (Bankr. N.D. Ga. 2015) wo. cseeeseeeteneneteeesereeens 15

In re Barbara K. Enters.. Inc.,
No. 08-11474 (MG), 2008 WL 2439649 (Bankr. $.D.N.Y. June 16, 2008) ....cceeeseesetteeeeeees 14

Burton v. Teleflex Inc.,
707 F.3d 417 (3d Cir. 2013)...ccesccscsssssssssessssssssevesssssssesesessseseserensessesseeneeesseesnesesseassnsnsererssees 10

In re Cafeteria Operators, L.P.,
299 B.R. 400 (Bankr. N.D. Tex. 2003) ...ccsccscsscsssssecscseseressseenenesseteneeesnerssesnenesesseesnessnenecenens 11

Carr v. Loeser (In re Int’] Auction & Appraisal Servs. LLC),
493 B.R. 460 (Bankr. M.D. Pa. 2013) occccsscsssseceersenssenenessesessecssnceasseeenessenesneserenseeseneeens 22, 23

Cerrato v. BAC Home Loans Services (In re Cerrato), .
504 B.R. 23 (Bankr. E.D.N.Y. 2014)... csseseseeseersesssseneeeetsneessssssesssesssnessersestenseereseaneeseeseey 22

Citigroup, Inc. v. Indus. Risk Insurers,
336 F, Supp. 2d 282 (S.D.N.Y, 2004), aff'd, 421 F.3d 81 (2nd. Cir. 2005) ose 20

Falco v. Ins. Co. of N. Am.,
72 Pa. D. & C. 2d 436 (Pa. Com. PL. 1975) coesssssscsessreeeseesersssesncsssessessserssensetenseeetsnevaeeens 24

Galli v. N.J. Meadowlands Comm’n,
490 F.3d 265 (3d Cir. 2007)....ccsscsesersseereeeees secossetsesunacesessunseseccnsccsececsesevsessensuseeeeceseseneqsaees 10

ii

 
Case 19-50282-KG Doc 34 Filed 10/04/19 Page 5of 35

Genesis Merch. Partners. L.P. v. Gilbride, Tusa, Last & Spellane, LLC,
157 A.D.3d 479, 69 N.Y.S.3d 30 (N.Y. App. Div. 2018) oc cceccsseseteeeretetsereereeserenseeeeeesenns 19

GVM, Inc. et al., v. Peoples Bank (In re GVM, Inc.),
1:19-BK-03013-HWV, 2019 WL 4256349 (Bankr. M.D, Pa. Sept. 6, 2019) ..ceeeeeereees 12

Hassett v. Revlon, Inc. (In re O.P.M. Leasing Servs., Inc.,)
23 B.R. 104 (Bankr, S.D.N.Y. 1982) co.ccccscesseestereesetenessseesersnereensersressesscesseseasanenenns 23, 24, 25

Howard Stores Corp. v. Foremost Ins. Co.,
82 A.D.2d 398, 441 N.Y.S.2d 674 (1981), aff'd, 56 N.Y.2d 991, 439 N.E.2d

397 (1982) cececssevcsvssssssssesssscsesssecseseessesssssssnsssssseceeeeecsececsesrsnnnsssssssssssssssneecsecenceeeeseneeesenee 13, 15

In re HRC Joint Venture,
175 B.R. 948 (Bankr. S.D, O10 1994)... ccsesssecereesseseneretsnesensetensssnerenscseresseneareresenenseeens 14

Jurista v. Amerinox Processing, Inc.,
A92 B.R. 707 (D. N.S, 2013) ceececcsssscsesesstsssercssscssseeesrerenesenseeeassensseersssessteesesseaseeseseensrsersesenes 25

In re Kors, Inc.,
819 F.2d 19 (2d Cir. 1987)... csccccccsssssssevesssseresesseesssseserecsnecsssenensnessonssssevensesenesessensneeenenenentens 27

 

Lacaille v. Feldman,
44 Misc. 2d 370, 253 N.Y.S.2d 937 (Sup. Ct. 1964) ...cccsscccssesecreerenereeeeeenecseeresreserecsesecees 25

In re Lexington Hosp. Grp., LLC,
No. 17-51568, 2017 WL 5035081 (Bankr. E.D. Ky. Nov. 1, 2017)... cscsseesseeereeereseeereenes 15

Local Loan Co. v. Hunt,
292 U.S. 234 (1934). .ccccccscscsseseccsssecsseccsssssssrssessssesecsesensesssecsseesssnensesenacaenenesserensscasseaesesseneaees 14

Midatlantic Nat’l Bank v. Bridge (In re Bridge),
18 F.3d 195 (3d Cir, 1994)... ceeessscssesssssssesenesssessenensnesssesseserssesaseeesesssssesvansansseesenesnensneneges 22

Miranda v. Banco Popular de Puerto Rico (In re Rivera Mercado),
599 B.R. 406 (B.A.P. Ist Cir, 2019). eesesscsessesessreeseessenensensssesetenseerersnecsssssrsnesevessensaesnys 26

NC Venture I, L.P. v. Valley Forge Ins. Co.,
20 Misc. 3d 1133(A), 872 N.Y.S.2d 692 (Sup. Ct. 2008) ...cseccsssecssensiersseresseteresrsessreseseenes 19

Ne. Copy Servs.. Inc. v. Bridgeport Park Assocs. (In re Ne. Copy Servs., Inc.),
175 B.R. 580 (Bankr. E.D. Pa. 1994) ...scsscssssessssseesersessersenssenenessnseasiseeessrersesssrsnesenees 14, 24

Nw. States Portland Cement Co. v. Hartford Fire Ins. Co.,
360 F.2d 531 (8th Cir. 1966) oc. ecscsssssssssessesssessssesesrsessessesssesssasnersersserenssasensasenseseenenenases 13

Okin v. Isaac Goldman Co.,
79 F.2d 317 (2d Cir, 1935). ..scssesesesssessveesessscsssessscssssecssseneneressseenssseseaenensecerarassevensnesesenessseneeees 24

ili

 
Case 19-50282-KG Doc 34 Filed 10/04/19 Page 6 of 35

Palmer v. Washington Mutual Bank (In re Ritchie),
A16 B.R. 638 (B.A.P. 6th Cir. 2009)... ccssccscseeessessereeessesnenessesesesenesensetenecsenencersseesesseseneres 24

Rodriguez v. Drive Fin. Servs., L.P. (In re Trout),
609 F.3d 1106 (LOth Cir, 2010) ..ceecsssssseseessesssetensessensesensesensenessenessensrsssesecnconsnececanssssescarens 26

Rosario-Paolo, Inc. v. C & M Pizza Rest., Inc.,
84 N.Y.2d 379, 643 N.E.2d 85 (1994)... cisccssssccssecesssetstsenerstsesssserevseseenesrssesreneseesnseesereseasres 23

In re: Selden,
62 B.R. 954 (Bankr. D. Neb. 1986) ..cccssecessssesetetesesetersrenesesssreneneenensnensreneenenensesaceserssneneasenss 24

Solfanelli v. Corestates Bank, N.A.,
203 F.3d 197 (3d Cir. 2000)... ceesssessessssssssssesssessesenescessesessasecanesevesesensneneseanensecscasencesesentes 16

Staats v. Barry (In re Barry),
31 B.R. 683 (Bankr. S.D. Ohio 1983)...csececessreerereneeseersresrsnsissesessssesssesensnenenensasessnnnsae sees 25

T-H New Orleans Ltd. P’ship v. Fin. Sec. Assurance, Inc. (In re T-H New
Orleans Ltd, P’ship.), 10 F.3d 1099 (Sth Cir. 1993), cert. denied, 511 U.S.

 

 

1083 (1994) ecsceccssssssssscsscsescsssesscssssssnssssseseseesssseneasensecasensnsacssssnanesnneaanensnasetenenennenensescensesseeeees 11
United Savs. Ass’n v. Timbers of Inwood Forest Assocs.,

ABA US. 365 (1988). ..ccsscscscsecsssssessssssssssesenseesseseseneerensncassesssvesevesessnssessreneaeeneacacananseeserseees tees 16
Wallach v. Brosnahan (In re Brosnahan),

312 B.R. 220 (Bankr. W.D.N.Y. 2004) v.cecsscsssessssserensseensnsserssecererevessseersesenersntenensnsenesaneesees 26
Weiss v. People Savings Bank (In re Three Partners, Inc.),

199 BR. 230 (Bankr. D. Mass. 1995) ....sssccsssecssecsessrseetsseeetessscerenesersreenesenenseneneesnsenscnseses tes 16
Wheeling and Lake Erie Ry. Co. v. Keach (In re Montreal, Maine & Atl. Ry..,

Ltd.), 799 F.3d 1 (1st Cir, 2015) vce escceseeessesseteneensnsnseresessesenssnenensnsensnenseneneneeneneneencnseness 12, 19
Statutes
11 U.S.C. § S44. ceecssscceeectereessserenssssscscssseeseseenerensessssenersneressasesesesneneseesenenesnenenesen ees 22, 25, 26, 27
11 U.S.C. § 544(a) ceececccsceresscssssssessesesessssenseesesesenssssensacssaeesassensesscssnenenenesesnsareneeys 3, 22, 23, 24, 25
11 U.S.C. § SSL. cccsccesesecesssesesesssesescensseeesseseseersaneneneensseeresssenesssenecesseseseneneneneneneegney 3, 25, 26, 27
11 U.S.C. § 552(8) veeecsessenesseessssnssssessensseesenesenenececesnensnensessessenessauseasesesensensenasenenensens 11, 12, 13, 16
LL U.S.C. § 552(D) ssscsssessssescssssssnecssucsssvecessssesssessnnesssssssssesssecsaseessnecsnsecnnecenseennectanes 11, 12, 13, 14, 17
LL U.S.C. § L107. eeecseessstecesessesessssssvssssvesssveacenensessnessanencaseasessenavsacevsvsasenesessnssusnenscnssacacecencnegse4sess 23
U.C.C. § 9-102(64) weeccseseecseeserssssvsvesessssesessecsseesssressersncaeseensnsnrsssensesesesenesenenessanesnnanennnsneeectcass 16, 18

iv

 
Case 19-50282-KG Doc 34 Filed 10/04/19 Page 7 of 35

U.C.C. § 9-1O9(A)(8)..ccsececssesesscssssssssesessesesessesensnsenesueenenssessessnsseneasssneasrenensanenenesensseesneesesenseas
Rules

Fed, R. Bankr, P. 7056 ..ccccccsssccsscssesscsscsscecetersesevssssessssessecsesesessessessesesesassensenssenseaseeneeseensaneg es
Fed. R. Civ. P. 56(a) ..cccssssssscssescssecsssecssssssrsensesessensnensesesssessenecasseneerasecseacesesresessensensnsencssreasenesee
Other Authorities

5 New Appleman on Insurance Law Library Edition § 46.03[1] (2019)......cseseeereterereesees
5 New Appleman on Insurance Law Library Edition § 41.05[4][c] (2019) cesses
2 Couch on Ins, § 34:22 ..ccsecsssescssescresssssssssecssesesseneresenensnseesassesevenesrevessesesenesseessenseneseneaten sees

John Eggum, Protecting Lender Interest in Insurance Proceeds: Bankruptcy and UCC
Considerations, 25 Journal of Taxation and Regulation of Financial Institutions 33
(Nov./Dec. 2011) csscecsessscsssseessesseessseneesscnseneenserssseeessesssansrsnessarensssnsensneaeaneneasanersnsesesseness

 
Case 19-50282-KG Doc 34 Filed 10/04/19 Page 8 of 35

STATEMENT OF THE NATURE AND STAGE OF THE PROCEEDING

1, Intervenor-Defendant and Counterclaim and Cross-Claim Plaintiff, the Official
Committee of Unsecured Creditors (the “Committee”) duly appointed in the above-captioned
chapter 11 cases (the “Chapter 11 Cases”) of PES Holdings, LLC (“PES”) and its affiliated

debtors (collectively, the “Debtors”), hereby respectfully submits this memorandum of law in

 

support of its motion against the Debtors and Cortland Capital Market Services, LLC
(“Cortland”) as Plaintiffs and Counterclaim Defendants, and ICBC Standard Bank, PLC
(“ICBCS”) as Defendant and Cross-Claim Defendant for summary judgment (the “Motion”).
The Committee seeks entry of summary judgment denying the requested declaratory relief in the
complaint (the “Underlying Complaint”) [D.I. 1] filed by PES and Cortland Capital Market
Services, LLC (“Cortland”), and ICBCS’s counterclaim (the “ICBCS Counterclaim”)’ [D.I. 25],
and granting the relief requested in the Committee’s Counterclaim and Cross-Claim (the
“Committee Complaint’) [D.I. 24].

INTRODUCTION

2. Cortland and ICBCS are asking this Court to determine the relative priorities of
their respective purported liens on potential future recoveries for losses covered by the Debtors’
business interruption insurance related to the Girard Point Explosion (as defined below). Despite
their intercreditor dispute, each assumes that they possess perfected security interests in that
insurance and any amounts paid on claims asserted thereunder (such recoveries, the “BI

Recoveries”). The undisputed facts, however, establish as a matter of law that neither Cortland

 

2 ICBCS filed an answer and counterclaim at Docket No. 25, with separately numbered paragraphs. References

herein to the answer are cited “ICBCS Answer at J__”), and references to the counterclaim are cited “ICBCS
Counterclaim at] __”).

 
Case 19-50282-KG Doc 34 Filed 10/04/19 Page 9 of 35

nor ICBCS has a valid, duly perfected, non-avoidable lien in the subject insurance policy or BI
Recoveries, on the following grounds.’

3, First, any such BI Recoveries would constitute property acquired by the Debtors
after the commencement of these cases given that such recoveries would be predicated on
projected revenues and profits which would be generated only beginning more than one month
after the commencement of these cases. Therefore, such proceeds would not be subject to the
pre-petition security interests of ICBCS and Cortland pursuant to Section 552 of the Bankruptcy
Code, nor would they constitute proceeds of any pre-petition assets in respect to which Cortland
or ICBCS had a perfected lien as of the Petition Date.* Accordingly, any BI Recoveries received
by the Debtors will come into the Debtors’ estates unencumbered by the pre-petition liens of
either ICBCS or Cortland.

4, Second, in the event that the Court were to rule that the BI Recoveries are not
after-acquired property under Section 552, it would have to find that Cortland never obtained a
valid, duly perfected lien on the Policy (as defined below) or the BI Recoveries. Under

applicable New York law, in order to obtain or perfect a security interest in the Policy, Cortland

 

The Committee understands that (i) the Debtors have not yet finally determined the amount of their claim on the
Policy either for property damage or business interruption; (ii) the Debtors have not yet formally submitted their
claim to the insurers; and (iii) the insurers have not yet accepted or rejected the Debtors’ claim. Therefore, the
existence of, and the amount of, the BI Recoveries remains inchoate as of the date hereof. Moreover, as
discussed further below, the Committee understands that both ISCBC and Cortland were granted adequate
protection replacement liens on substantially all assets of the Debtors’ estates, but only to the extent of the
diminution in value of their secured position as of the commencement of the case. The DIP Lenders were also
granted a lien on these recoveries pursuant to the Interim Order (1) Authorizing Debtors To (A) Obtain Post-
Petition Financing Pursuant To 11 U.S.C. $§ 105, 361, 362, 363(b), 364(c)(L), 364(c)(2), 364(c)(3), 364(d)(1)
And 364(e) And (B) Utilize Cash Collateral Pursuant To 11 U.S.C. § 363; (Il) Granting Adequate Protection To
Prepetition Secured Parties Pursuant To 11 U.S.C. §§ 361, 362, 363, 364 And 507(b) And (II) Scheduling
Final Hearing Pursuant To Bankruptcy Rules 4001(b) and (c) [D.1. 85] (the “Interim DIP Order”). The
Committee is not disputing whether such adequate protection replacement liens or DIP Liens will attach to any
BI Recoveries; only whether ICSBC and Cortland have valid, duly perfected and non-avoidable prepetition
liens on any such recoveries.

Capitalized terms used but not defined herein shall have the meanings ascribed thereto in the Committee
Complaint.

 
Case 19-50282-KG Doc 34 _ Filed 10/04/19 Page 10 of 35

would have had to be expressly named as a loss payee in the policy itself or an endorsement
thereto. All parties acknowledge that neither the Policy nor the subsequent endorsements thereto
name Cortland as loss payee. Thus, any lien that Cortland purports to have is avoidable pursuant
to Sections 544(a)(1) and (2) of the Bankruptcy Code.

5. Third, although not raised in the Underlying Complaint, Cortland, as a result of its
failure to be named as a loss payee, also lacks a perfected security interest in any property
damage recovery received under the Policy in respect to the Alkylation Unit (as defined below)
and related fixtures (the “Real Property Recoveries”). To the extent that Cortland could argue
that it has an entitlement to the Real Property Recoveries on account of its mortgage on the
Alkylation Unit and related fixtures, its liens on the Real Property Recoveries would still be
avoidable under Sections 544(a)(1) and (2) because they would be subject to a judicial lien or
execution under applicable state law.

6. Finally, the Debtors and Cortland have argued that the BI Recoveries constitute
Term Loan Priority Collateral. Thus, pursuant to Section 551 of the Bankruptcy Code, as a
result of the avoidance of Cortland’s unperfected lien on BI Recoveries and Real Property
Recoveries and the estates’ status as a successor to Cortland in respect to such avoided and
preserved lien under the Intercreditor Agreement, the Debtors’ estates are entitled to step into the
shoes of Cortland with respect to the turnover provision of the interereditor agreement that

requires ICBCS to pay over to Cortland any BI Recoveries and/or Real Property Recoveries that

 

5 The Committee has been granted standing to prosecute the causes of action herein related to the BI Recoveries

(Counts I, II, and IV of the Committee Complaint). Stipulation and Agreed Order Among Debtors, Committee,
ICBC Standard Bank PLC and Cortland Capital Market Services LLC in Connection With the Insurance
Proceeds Adversary Proceeding (the “Agreed Order”) [D.I. 23] (entered as an order by the Court on September
11, 2019), Each of such counts challenges ICSBC’s or Cortland’s prepetition liens on the BI Recoveries. With
respect to the Committee’s claim against Cortland regarding the Real Property Recoveries (Count III of the
Committee Complaint), the Debtors have not consented to the Committee’s standing. The Committee is thus
filing concurrently herewith the Motion of the Official Committee of Unsecured Creditors for Entry of an
Order, Pursuant to Bankruptcy Code Sections 1103(c) and 1109(b), Granting Leave, Standing, and Authority to
Commence, Prosecute and, if Appropriate, Settle the Real Property Insurance Claim.

 
Case 19-50282-KG Doc 34 _ Filed 10/04/19 Page 11 of 35

ICBCS would otherwise be entitled to receive on account of its perfected security interest, and to
specifically enforce that provision.

7. The material facts are undisputed; the existence and/or perfection of liens is
purely a question of law. So too the turn-over rights and obligations under the Intercreditor
Agreement. Summary judgment in the Committee’s favor is appropriate.

STATEMENT OF UNDISPUTED FACTS
A. The Girard Point Explosion Damages The Alkylation Unit

8. On June 21, 2019, there was a large-scale explosion at the 433 alkylation unit (the
“Alkylation Unit”) of the Debtors’ Girard Point Facility (the “Girard Point Explosion”).
(Underlying Complaint at J 33; ICBCS Answer at { 33; ICBCS Counterclaim at § 35).

9, The Debtors claim that as a result of the Girard Point Explosion, the Debtors’
refinery on Girard Point (the “Refinery”) was rendered inoperable. (Underlying Complaint at §
34).

10. On July 21, 2019, the Debtors filed these chapter 11 cases. (Underlying
Complaint at | 5; ICBCS Answer at { 5)

B. The Term Loan

11. PES is the borrower under a term loan facility dated August 7, 2018 (the “Term
Loan Facility”) by and among PES, the lenders from time to time party thereto, and Cortland
Capital Market Services, LLC as administrative agent (“Cortland”). Approximately $698.6
million is outstanding under the Term Loan Facility. (Underlying Complaint, Exhibit B).

12. The Term Loan Facility does not require that the Debtors purchase and maintain a
business interruption insurance policy. (Underlying Complaint, Exhibit B).

13. In conjunction with the Term Loan Facility, the Debtors executed a Pledge and

Security Agreement (the “Term Loan Security Agreement”). Among the collateral pledged to

4

 
Case 19-50282-KG Doc 34 _ Filed 10/04/19 Page 12 of 35

Cortland in the Term Loan Security Agreement is “any and all Proceeds of any insurance” with
respect to security interests granted in, among other things:

e Accounts;

e Inventory (including raw materials);

e Money and Deposit Accounts;

e Documents and chattel paper; instruments; general intangibles (including rights,
title, and interest in insurance policies) and investment property; commercial tort
claims; and supporting obligations; and

e The proceeds of the foregoing.

(Underlying Complaint, Exhibit D).
C. The Intermediation Facility

14. On June 18, 2019, ICBCS and certain Debtors entered into the Sixth Amended
and Restated Supply and Offtake Agreement (the “Intermediation Facility”). (Underlying
Complaint, Exhibit A).

15. Pursuant to the Intermediation Facility and related documents, ICBCS provides
the Debtors with crude oil and non-crude feedstock requirements of the Debtors’ Refining
Complex. ICBCS purports to purchase these feedstocks from third parties identified by the
Debtors at prices negotiated by the Debtors. Upon delivery to the Debtors, these inputs are
stored in tanks at the Refining Complex or at third-party facilities, and are purchased by the
Debtors as they are removed from tankage and processed at the Refining Complex. Once the
inputs are refined, ICBCS purports to purchase substantially all of the barrels processed through
the Refining Complex at a price based on certain specified pricing indexes for each refined
product in effect at the time of purchase. ICBCS then sells the refined products to third parties
identified by the Debtors at prices negotiated by the Debtors. (Underlying Complaint, Exhibit A

and §f] 26-28; ICBCS Answer at {4 26-28).

 
Case 19-50282-KG Doc 34 _ Filed 10/04/19 Page 13 of 35

16. In conjunction with the Intermediation Facility, certain debtors and ICBCS
executed a security agreement (“ICBCS Security Agreement”). The ICBCS Security Agreement
grants ICBCS a security interest in, among other things:

Accounts;

Inventory (including raw materials);

Renewable Identification Numbers;

Money and Deposit Accounts;

Letters of Credit;

Equipment;

Fixtures;

Trademarks;

Equity interests in subsidiaries,

To the extent evidencing any of the foregoing, Documents; Instruments, General
Intangibles; Commercial Tort Claims; and Supporting Obligations;

Records evidencing the foregoing; and

e All proceeds and products of each of the above, including any and all insurance
proceeds.

(Underlying Complaint, Exhibit F).

17. Pursuant to Section 10.04 of the Intermediation Facility, certain Debtors
committed to maintain both property damage and business interruption insurance. The
Intermediation Facility also requires that all insurance policies name ICBCS as mortgagee,
additional insured, and loss payee. (Underlying Complaint, Exhibit A).

18. Section 10.04 of the Intermediation Facility further provides that all insurance
policies “shall name ICBCS as mortgagee, additional insured and loss payee... .” (Underlying
Complaint, Exhibit A).

D. The Intercreditor Agreement

19. The respective priority, subordination, and pay-over rights in the collateral as
between Cortland and ICBCS are governed by an intercreditor agreement dated August 7, 2018
(the “Intercreditor Agreement”) by and among Cortland, Merrill Lynch Commodities, Inc. as

Initial SOA Collateral Agent, ICBCS (as Successor SOA Collateral Agent), and Debtors PES

 
Case 19-50282-KG Doc 34 _ Filed 10/04/19 Page 14 of 35

and Philadelphia Energy Solutions Refining and Marketing LLC. (Underlying Complaint,

Exhibit J).

20. As set forth in Sections 1.02 and 4.01 of the Intercreditor Agreement, ICBCS and

Cortland have priority, respectively, in the following collateral:°

e SOA Priority Collateral ICBCS):

oO

000

Oo

Accounts;

Inventory;

Money and Deposit Accounts related to the foregoing;

Documents, Instruments, General Intangibles, Commercial Tort Claims,
and Supporting Obligations, all to the extent related to Accounts and/or
Inventory;

Letters of Credit supporting payments of Accounts or Inventory; and
Proceeds and products of and with respect to any of the foregoing
(including insurance payments).

e Term Loan Priority Collateral (Cortland)

°

All collateral that is neither SOA Priority Collateral nor “Excluded
Property” (as defined in the Intercreditor Agreement).

(Underlying Complaint, Exhibit J).

21. Additionally, the Intercreditor Agreement provides ICBCS with an exclusive lien

on certain collateral (the “SOA Separate Assets and Collateral”), as defined in Section 1.02 of

the Intercreditor Agreement. (Underlying Complaint, Exhibit J).

22, The Intercreditor Agreement provides Cortland with a second lien on the SOA

Priority Collateral, and ICBCS with a second lien on the Term Loan Priority Collateral.

(Underlying Complaint, Exhibit J).

23. Pursuant to Section 2.01(c) of the Intercreditor Agreement, the failure of either

Cortland or ICBCS to perfect its liens on any collateral, or the avoidance, invalidation or

 

6

This list includes only the collateral that the Committee believes could be relevant to ICBCS’s claim with

respect to the BI Recoveries, and is not a complete list of SOA Priority Collateral.

7

 
Case 19-50282-KG Doc 34 _ Filed 10/04/19 Page 15 of 35

subordination of either of their liens does not alter the respective rights and priorities among
Cortland and ICBCS with respect to such collateral. (Underlying Complaint, Exhibit J).

24. Pursuant to Section 4.01(c) of the Intercreditor Agreement, in the event that either
ICBCS or Cortland receives any collateral or the proceeds thereof which constitutes the other’s
priority collateral, such recipient is obligated to hold such collateral in trust and turn it over to the
other party whose first priority collateral it is until such first priority party’s obligations have
been paid in full. (Underlying Complaint, Exhibit J ).

25. Debtors PES and Philadelphia Energy Solutions Refining and Marketing LLC are
parties to the Intercreditor Agreement. (Underlying Complaint, Exhibit J).

26. Section 8.09 of the Intercreditor Agreement provides that the Intercreditor
Agreement “shall be binding upon and inure to the benefit of each of the parties hereto and each
of the First Priority Secured Parties and Second Priority Secured Parties and their respective

successors and permitted assigns .. . .” (Underlying Complaint, Exhibit J).

E. The Policy

27, The Debtors purchased and are the named insured under a property casualty
insurance policy, denoted “All Risk Property Damage including a Time Element” (the “Policy”).
The indemnity limits under the Policy are $1.25 billion. The Policy comprises several insurance
policies with different insurers, each of which insures a portion of the coverage limit stipulated in
the Policy. Each insurer’s individual policy largely follows a base Policy. The Policy is
governed by New York law. (Underlying Complaint, Exhibit H and $f 58-60; ICBCS Answer {ff
58-60).

28. Section I of the Policy sets forth the extent of and conditions of recovery related
to damage to the Debtors’ real and personal property, including “crude petroleum and its
products, products of natural gas, or other minerals, after initial recovery above ground; and all

8

 
Case 19-50282-KG Doc 34 _ Filed 10/04/19 Page 16 of 35

other products held for sale... .” Policy at 1.1). Section 1.3 states that “(t]his Section of the
Policy insures all risks of direct physical loss or damage occurring during the Term of Insurance
to Property Insured except as excluded herein.” (Underlying Complaint, Exhibit H).

29. Section II of the Policy sets forth the extent of and conditions of recovery related
to business interruption. Section II.8 of the Policy describes the basis of such recovery, and
provides that such recovery “shall be the actual loss sustained by the Insured resulting from the
necessary interruption of business caused by direct physical loss or damage, by a peril insured
against, to property insured herein.” (Underlying Complaint, Exhibit H).

30. Section II.10(c) of the Policy states that the period for which business interruption
insurance is available “commenc[es] with the date of the direct physical loss or damage but
[does] not exceed[] the length of time as would be required, with the exercise of due diligence
and dispatch, to rebuild, repair or replace the lost, destroyed or damaged property and not limited
by the expiration of this Policy,” but, in any case, not exceeding twenty-four months.
(Underlying Complaint, Exhibit H).

31. Declaration 6 of the Policy further states that any loss attributable to business
interruption is subject to a sixty-day waiting period after the loss or damage occurs (the “BI
Deductible”). (Underlying Complaint, Exhibit H).

32. The BI Recoveries are thus intended to compensate the Debtors for estimated lost
profits that would have been earned, but for the Girard Point Explosion, from and after August
20, 2019 (which date is thirty days after the Petition Date). (Underlying Complaint at Exhibit H

and § 64; ICBCS Counterclaim at { 32).

 
Case 19-50282-KG Doc 34 _ Filed 10/04/19 Page 17 of 35

33. The Policy contains an endorsement naming ICBCS as a Loss Payee/Mortgagee.
The Policy does not contain an endorsement naming Cortland as a Loss Payee/Mortgagee.
(Underlying Complaint, Exhibit H).

34. Cortland is identified as a loss payee/mortgagee on a document entitled “Evidence
of Property Insurance” (the “Certificate”), which was attached as Exhibit E to the Underlying
Complaint. The Certificate expressly states:

This evidence of property insurance is issued as a matter of
information only and confers no rights upon the additional interest
named below. This evidence does not affirmatively or negatively
amend, extend, or alter the coverage afforded by the policies
below. This evidence of insurance does not constitute a contract
between the issuing insurer(s), authorized representative or

producer, and the additional interest.

(Underlying Complaint, Exhibit E).

ARGUMENT
I. Applicable Legal Standard.
35, Summary judgment is appropriate when “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of
law.” Fed. R. Civ. P. 56(a); Fed. R. Bankr. P. 7056.

36, Once the moving party establishes that there is no genuine dispute as to any
material fact, the burden shifts to the non-moving party to identify “sufficient evidence favoring
the nonmoving party for a jury to return a verdict for that party.” Anderson v. Liberty Lobby,
Inc., 477 U.S. 242, 249 (1986). To avoid the entry of summary judgment, the non-moving party
cannot rest upon allegations in the pleadings and “must show specific facts such that a
reasonable jury could find in that party’s favor, thereby establishing a genuine issue of fact for

trial.” Galli v. N.J. Meadowlands Comm’n, 490 F.3d 265, 270 (3d Cir. 2007); see also Burton v.

 

 

Teleflex Inc., 707 F.3d 417, 426 (3d Cir. 2013) (“To establish a prima facie case at summary

10

 
Case 19-50282-KG Doc 34 _ Filed 10/04/19 Page 18 of 35

judgment, ‘the evidence must be sufficient to convince a reasonable factfinder to find all of the
elements of [the] prima facie case.””) (quoting Duffy v. Paper Magic Grp., 265 F.3d 163, 167 3d
Cir. 2001)).

I. Summary Judgment Should Be Granted In Favor Of The Committee
Because The BI Recoveries Constitute After-Acquired Property.

37. The BI Recoveries are not subject to the pre-petition security interests of ICBCS
and Cortland pursuant to Section 552 of the Bankruptcy Code because (i) the BI Recoveries
constitute property acquired by the Debtors after the commencement of these Chapter 11 Cases;
and (ii) are payable to compensate the Debtors for projected revenues and profits which would
have been generated post-petition but for the Girard Point Explosion.

a. Under 11 U.S.C. § 552(a), BI Recoveries Constitute After-Acquired Property To
Which The Security Interests Of ICBCS And Cortland Do Not Attach.

38. Section 552(a) of the Bankruptcy Code provides that “[e]xcept as provided in
subsection (b) of this section, property acquired by the estate or by the debtor after the
commencement of the case is not subject to any lien resulting from any security agreement
entered into by the debtor before the commencement of the case.” 11 U.S.C. § 552(a). Section
552(b) of the Bankruptcy Code provides a narrow exception to Section 552(a) for certain
proceeds of pre-petition collateral.

39.  “[P]ost-petition property acquired by the debtor’s estate, such as revenues
generated from operations, is not subject to any liens resulting from pre-petition security
agreements” unless the exception for proceeds in Section 552(b) (discussed below) is met. In re

Cafeteria Operators, L.P., 299 B.R. 400, 405 (Bankr. N.D. Tex. 2003); see also Arkison v. Sundt

 

Construction, Inc. (In re Skagit Pac. Corp.), 316 B.R. 330, 335 (B.A.P. 9th Cir. 2004) (“Section
552(a) cuts off security interests on property acquired by the debtor after the petition date even if

there is an ‘after-acquired’ clause in the security agreement.”); T-H New Orleans Ltd. P’ship v.

11

 
Case 19-50282-KG Doc 34 Filed 10/04/19 Page 19 of 35

Fin. Sec. Assurance, Inc. (In re T-H New Orleans Ltd. P’ship.), 10 F.3d 1099, 1104 (Sth Cir.
1993), cert. denied, 511 U.S. 1083 (1994) (“[P]roperty acquired by the debtor post-bankruptcy is
not subject to a lien created by a security agreement before bankruptcy.”); GVM, Ine. et al., v.

Peoples Bank (In re GVM, Inc.), 1:19-BK-03013-HWV, 2019 WL 4256349, at *5 (Bankr. M.D.

 

Pa. Sept. 6, 2019) (noting that a pre-petition security interest in inventory and accounts
receivable does not attach to post-petition inventory and accounts receivable under 11 U.S.C. §
552(a)).

AQ, The BI Recoveries, if any, will come into the estate post-petition, and on that
basis alone, constitute after-acquired property under Section 552(a). See Wheeling and Lake
Erie Ry. Co. v. Keach (In re Montreal, Maine & Atl. Ry., Ltd.), 799 F.3d 1, 7 (ist Cir. 2015).
The question in Montreal was whether a secured creditor could claim an interest in a settlement
fund comprised of proceeds of the debtor’s business interruption policy. Id, at 4. The First
Circuit held that the secured creditor was not entitled to the settlement funds because it did not
have a perfected security interest in the business interruption policy under state law. Id. at 11. In
so holding, the First Circuit stated that even if the secured creditor had a perfected security
interest in the debtor’s business interruption policy under state law, the debtor’s right to payment
of the business interruption proceeds would be after-acquired property not subject to the
exception in Section 552(b) because the insurer only agreed to pay the settlement after the
initiation of the bankruptcy proceedings. Id. at 7. Montreal is on all fours with the facts in this
case. Any decision by the insurers to pay the Debtors’ business interruption claim will

necessarily happen post-petition, and therefore any BI Recoveries would be after-acquired

property.

12

 
Case 19-50282-KG Doc 34 _ Filed 10/04/19 Page 20 of 35

41. Furthermore, the BI Recoveries are after-acquired property because business
interruption insurance is intended to compensate the insured for loss of earnings during the
covered period, which covered period began, in this case, no earlier than one month after the
chapter 11 petition was filed. See Howard Stores Corp. v. Foremost Ins. Co., 82 A.D.2d 398,
400, 441 N.Y.S.2d 674, 676 (1981), affd, 56 N.Y.2d 991, 439 N.E.2d 397 (1982) (“[T]he
purpose of business interruption insurance is to indemnify the insured against losses arising from
the inability to continue normal business operations and functions due to the damage sustained as
a result of the hazard insured against.”); see also Nw. States Portland Cement Co. v. Hartford
Fire Ins. Co., 360 F.2d 531, 534 (8th Cir. 1966) (holding that “the essential nature and purpose of
business interruption insurance generally is to protect the earnings which the insured would have
enjoyed had there been no interruption of the business” and collecting cases for the same
proposition); 5 New Appleman on Insurance Law Library Edition § 46.03[1] (2019) (noting that
the purpose of business interruption insurance “is to do for the insured during the period of
business interruption what the business would have done had no interruption occurred.”).
Accordingly, the BI Recoveries are the equivalent of the “revenues generated” from post-petition
operations, which revenues are after-acquired property pursuant to Section 552(a) of the
Bankruptcy Code.

42, Therefore, the BI Recoveries will constitute after after-acquired property pursuant
to Section 552(a).

b. BI Recoveries Are Not Proceeds Of The Debtors’ Pre-petition Assets Under 11
U.S.C. § 552(b).

43, | Norcan Cortland and ICBCS claim that their liens extend to the BI Recoveries as
“proceeds” of pre-petition collateral under the exception in Section 552(b), which provides that

“if the debtor and an entity entered into a security agreement before the commencement of the

13

 
Case 19-50282-KG Doc 34 _ Filed 10/04/19 Page 21 of 35

case and if the security interest created by such security agreement extends to property of the
debtor acquired before the commencement of the case and to such proceeds, products, offspring,
or profits of such property, then such security interest extends to such proceeds, products,
offspring or profits acquired by the estate after the commencement of the case[.]” 11 U.S.C. §
552(b)(1) (emphasis added).

44, Courts evaluating what constitutes “[p]roceeds” under Section 522(b)(1) have
generally taken guidance from the Supreme Court’s decision in Local Loan Co. v. Hunt, “which
forbade ‘the creation of an enforceable lien upon a subject not existent when the bankruptcy
became effective or even arising from, or connected with, preexisting property, but brought into
being solely as the fruit of the subsequent labor of the bankrupt.’” In re Barbara K. Enters., Inc.,
No. 08-11474 (MG), 2008 WL 2439649, at *10 (Bankr. S.D.N.Y. June 16, 2008) (examining
definition of proceeds under New York Commercial Code and Section 552(b)(1)) (quoting Local
Loan Co. v. Hunt, 292 U.S. 234, 243 (1934)), Accordingly, “revenue generated by the operation
of the debtor’s business, post-petition, is not considered proceeds of pre-petition property if such
revenue represents compensation for goods and services rendered by the debtor in its everyday
business performance.” Skagit, 316 B.R. at 336; see also In re HRC Joint Venture, 175 BR.
948, 953 (Bankr. S.D. Ohio 1994) (holding that “proceeds of a post-petition account receivable
do not fall within the §552(b) proceeds exception because there is no interest in the right, in the
account receivable, created pre-petition where it is only post-petition acts which generated that
account receivable”); Ne. Copy Servs., Inc. v. Bridgeport Park Assocs. (In re Ne. Copy Servs.,
Inc.), 175 B.R. 580, 583 (Bankr. E.D. Pa. 1994) (holding that cash generated by debtors’ post-

petition copy services are not proceeds of pre-petition collateral).

14

 
Case 19-50282-KG Doc 34 _ Filed 10/04/19 Page 22 of 35

45, In Skagit, a chapter 7 trustee appealed the bankruptcy court’s recognition of a
secured creditor’s security interest in proceeds from an account receivable. The debtor’s secured
creditor held a valid and enforceable pre-petition security interest in owned and after-acquired
accounts receivable and all proceeds of such collateral. The secured creditor alleged that its
security interest attached to proceeds of an account receivable created and collected post-
petition. The Bankruptcy Appellate Panel of the Ninth Circuit upheld the trustee’s appeal for
two independent reasons, First, the receivable at issue was created post-petition: “a creditor’s
security interest only encompasses the cash collected on existing pre-petition accounts.” Skagit,
316 BR. at 336. Second, the debtor’s post-petition acts in the manufacturing and production
process created the receivable, and what is produced by a debtor’s post-petition labor or services
is after-acquired property: “revenue generated by the operation of a debtor’s business, post-
petition, is not considered proceeds if such revenue represents compensation for goods and
services rendered by the debtor in its everyday business performance.” Id.

46. The purported “proceeds” at issue in the current case are one step further removed
from the post-petition accounts receivable described in Skagit. Business interruption insurance
proceeds are premised on an insured’s hypothetical continued operation and revenues derived
therefrom during the period needed to restore the damaged premises. Indeed, the “Josses payable
under a business interruption policy are estimated based on ‘experience of the business before
the catastrophe and its probable experience thereafter.’”” Howard, 82 A.D.2d at 401 (quoting 15
Couch, Cyclopedia of Insurance Law [2d ed.], § 57:28). Thus, the BI Recoveries are intended as
compensation for revenues that would have been generated by the Debtors based on their post-
petition acts, services, and labor in refining crude oil, and are not traceable to any pre-petition

accounts or inventory. Cf. In re Lexington Hosp, Grp., LLC, No. 17-51568, 2017 WL 5035081

15

 
Case 19-50282-KG Doc 34 _ Filed 10/04/19 Page 23 of 35

(Bankr, E.D. Ky. Nov. 1, 2017), at *13 (holding that portion of debtor’s revenues received from
services provided is not proceeds of pre-petition collateral); Bank of N. Georgia v. Strick Chex
Columbus Two, LLC, (In Matter of Strick Chex Columbus Two, LLC), 542 B.R. 914, 919-20
(Bankr. N.D. Ga. 2015) (same).

47, Finally, the definition of “proceeds” in the Uniform Commercial Code (the
“U.C.C.”) requires that the BI Recoveries be received in exchange for an asset in respect to
which Cortland or ICBCS had a perfected lien as of the commencement of these Chapter 11
Cases® or in compensation for damage or injury done to such an asset. See U.C.C. § 9-102(64).
The BI Recoveries do not fit within either element of such definition. First, the claims filed
under Section I of the Policy for property damage are intended as compensation for the costs of

repairing the physical damage done to the Refinery’s machinery, equipment, fixtures and real

 

The Committee is aware that pre-petition secured creditors often seek and obtain post-petition orders granting
them replacement or rollover liens on post-petition property. The need for such creditors to obtain orders
granting them such replacement liens proves the Committee’s basic point. In the absence of such an order,
Section 552(a) would otherwise work to cut off the pre-petition lien on inventory or receivables. See Solfanelli
v. Corestates Bank, N.A., 203 F.3d 197, 203 (3d Cir. 2000) (holding that secured creditor did not have rights to
post-petition funds because Section 552(a) acted to cut off its lien, and secured creditor did not “procure a
replacement lien.”), see also Weiss _v. People Savings Bank (In re Three Partners, Inc.), 199 B.R. 230, 239
(Bankr. D. Mass. 1995) (holding that “[iJn order for a creditor with a pre-petition lien to continue that lien in
property acquired by a debtor post-petition, it is incumbent on the secured party to obtain a court order granting
a lien in post-petition property (commonly referred to as a ‘rollover lien.””). Moreover, such replacement liens
are granted solely as adequate protection against diminution in the value of pre-petition collateral as it existed as
of the Petition Date due to the automatic stay. See United Savs. Ass’n v. Timbers of Inwood Forest Assocs.,
484 U.S. 365, 371-72 (1988) (creditors are only entitled to adequate protection to the extent that depreciation in
the value of the collateral threatens to diminish the priority position that the secured lender had on the Petition
Date). Thus, Cortland and ICBCS may therefore be entitled to replacement liens to the extent of the diminution
in the value of their collateral, as provided in the proposed Final Order (1) Authorizing Debtors To (A) Obtain
Post-Petition Financing Pursuant to 11 U.S.C. §§ 105, 361, 362, 363(b), 364(c)(1), 364(c)(2), 364(c)(3),
364(d)(1) And 364(e) And (B) Utilize Cash Collateral Pursuant To 11 U.S.C. § 363 And (I) Granting Adequate
Protection To Prepetition Secured Parties Pursuant To 11 U.S.C, 8§ 361, 362, 363, 364, And 507(b) {[D.1. 358-
1] at J 15(a), 16 (the “Proposed Final DIP Order”). Similarly, DIP Lenders (as that term is defined in the
Proposed Final DIP Order) may claim a lien on any BI Recoveries as security for the DIP Obligations to the
extent ultimately provided in such order when it is entered or the Interim DIP Order. However, granting them
an interest in the BI Recoveries beyond such adequate protection replacement liens or DIP Liens would
represent an enhancement of their secured position during these Chapter 11 Cases of the type that Section
552(a) was intended to prevent, in violation of Timbers.

 

 

8 The Bankruptcy Code does not define “proceeds.” Courts rely instead on the U.C.C. itself, the relevant
definitions in which are quoted below.

16

 
Case 19-50282-KG Doc 34 _ Filed 10/04/19 Page 24 of 35

property collateral, which is the primary element of Cortland’s Term Loan Priority Collateral.
BI Recoveries do not serve as compensation for physical damage, but for hypothetical lost future
revenues. Second, as of the Petition Date, ICBCS had a priority lien or ownership interest in a
defined pool of feedstock and refined hydrocarbon product and accounts receivable which
existed as of such date. Given that the Refinery is not operating, this is not the typical situation
where such prepetition hydrocarbon inventory and receivables will continue to be consumed and
recycled through the normal business cycle. Rather, the discrete pool of hydrocarbon inventory
and receivables which existed on the petition date largely continues to exist, and to the extent
that ICBCS had a valid, perfected and non-avoidable security or ownership interest on such
hydrocarbons and receivables as of the Petition Date, it retains such interests as well as an
interest in the cash proceeds which have been or wil! generated from their removal from the
storage tanks in which they are held and their sale to third parties (and to the extent, such assets
decline in value during the cases and ICBCS is determined to be entitled to adequate protection,
ICBCS may look to the replacement lien granted to it pursuant to the Interim DIP Order and the
Proposed Final DIP Order). In other words, the entirety of BI Recoveries on account of
hypothetical future hydrocarbon purchases, refining, and sales which ICBCS will not be
financing under its Intermediation Agreement in no way represent “proceeds” of the discrete
pool of pre-petition hydrocarbons in respect to which it had a lien or ownership interest as of the
Petition Date. Thus, if ICBCS is also found to have a lien on the BI Recoveries payable under
Section II of the Policy as “proceeds” of SOA Priority Collateral or SOA Separate Assets and
Collateral, ICBCS would be receiving a windfall.

48. Therefore, the BI Recoveries are not subject to the exception in Section 552(b)(1)

of the Bankruptcy Code.

17

 
Case 19-50282-KG Doc 34 _ Filed 10/04/19 Page 25 of 35

49. There is no genuine dispute of material fact (and, indeed, the Debtors, Cortland,
and ICBCS each admit) that the BI Recoveries are intended to compensate the Debtors for lost
profits that would have been earned, but for the Girard Point Explosion, from and after August
20, 2019. Thus, the Committee is entitled to summary judgment with respect to Count I of the
Committee Complaint.

IU. Cortland Does Not Have A Perfected Lien On The Policy.

50. Cortland does not dispute that it is not named as loss payee on the Policy.
Because Cortland is not so named, Cortland’s lien on the Policy is not perfected, and the
Certificate does not operate to create a loss payee status or otherwise to perfect Cortland’s lien.

a. Cortland’s Lien On The BI Recoveries Is Unperfected Because Cortland Is Not
“Loss Payee.”

51. Cortland has, at best, an unperfected lien on the BI Recoveries because the Policy
does not designate Cortland as a “Loss Payee.”

52, The legal requirements for perfecting a security interest in an insurance policy are
governed by applicable state law other than the subject state’s adopted version of the U.C.C. See
U.C.C. § 9-109(d)(8) (“This article does not apply to... a transfer of an interest in or an
assignment of a claim under a policy of insurance, . . . but Sections 9-315 and 9-322 apply with
respect to proceeds and priorities in proceeds”); U.C.C. § 9-102(64): (““Proceeds’ means the
following property: . . . (E) to the extent of the value of collateral and to the extent payable to the
debtor or the secured party, insurance payable by reason of the loss or nonconformity of, defects
or infringement of rights in, or damage to, the collateral.”). As described above, the Debtors’
casualty insurance proceeds are payable under Section I of the Policy by reason of the loss of or
damage to the collateral; the BI Recoveries, on the other hand, are payable under Section II of

the Policy to compensate the Debtors for income that would have been earned post-petition but

18

 
Case 19-50282-KG Doc 34 _ Filed 10/04/19 Page 26 of 35

for the Girard Point Explosion. See also Genesis Merch. Partners, L.P. v. Gilbride, Tusa, Last &
Spellane, LLC, 157 A.D.3d 479, 481, 69 N.Y.S.3d 30, 32 (N.Y. App. Div. 2018) (direct security
interest in an insurance policy is excluded by the U.C.C.); In re Montreal, Maine & Atl. Ry, 799
F.3d at 5 (same).

53. In this case, Declaration 8 of the Policy states that “[a]ny dispute relating to this
Policy . . ., the interpretation of any provision of the Policy shall be governed by and construed in
accordance with the laws of the State of New York, United States.” As such, New York law
controls whether a security interest in the Policy or proceeds related thereto has been properly
perfected. See id. at 10 (concluding that if Article 9 does not control perfection analysis, then
parties must resort to relevant state common law).

54, Under New York law, a party perfects an interest in insurance proceeds by
“having itself named in the insurance contract as the loss payee or as an additional insured on the
tisk.” Badillo v. Tower Ins. Co. of New York, 92 N.Y.2d 790, 796, 709 N.E.2d 104, 107 (1999)
(holding that insurer properly paid proceeds of insurance policy to named insured and not
secured party, where secured party only filed U.C.C.-1 financing statement and did not obtain
loss payee endorsement); see_also NC Venture I, L.P. v. Valley Forge Ins. Co., 20 Misc. 3d
1133(A), 872 N.Y.S.2d 692 (Sup. Ct. 2008) (same); see generally John Eggum, Protecting
Lender Interest _in Insurance Proceeds: Bankruptcy and UCC Considerations, 25 Journal of
Taxation and Regulation of Financial Institutions 33, 35 (Nov./Dec. 2011) (discussing perfection
of interests in insurance policies); 5 New Appleman on Insurance Law Library Edition §
41.05[4][c](2019) (“[a] loss payable provision typically entitles an insured’s creditor identified

as the loss payee to a portion of the proceeds in the event of property loss.”).

19

 
Case 19-50282-KG Doc 34 _ Filed 10/04/19 Page 27 of 35

55. General Condition 33 of the Policy sets forth a “Lenders Loss Payable” clause

that states:
Loss or damage, if any, under this Policy, shall be paid to any lender designated
by the Insured and in possession of a written contract, hereinafter referred to as
“the Lender”, as their interests may appear, its successors and assigns in whatever
form or capacity its interests may appear and whether said interest be vested in
said Lender in its individual or in its disclosed or undisclosed fiduciary or

representative capacity, or otherwise, or vested in a nominee or trustee of said
Lender.

56. Cortland was not “designated by the Insured” as a loss payee. The Policy itself
does not contain any loss payee designations: such designations are located in the endorsements
to the Policy. Endorsement 3 to the Policy names Merrill Lynch Commodities, Inc., ICBCS’s
predecessor SOA Collateral Agent, as loss payee, and Endorsement 4 names ICBCS as loss
payee. There is no such endorsement naming Cortland as loss payee. Because Cortland is not a
loss payee, it does not have a perfected security interest in the Policy.

b. The Certificate Does Not Provide Cortland With Loss Payee Status.

57, Cortland points to two independent documents that it says confirms its status as a
named “loss payee:” a certificate of insurance issued after the policy was sold and a forbearance
agreement between Cortland and the Debtors. With respect to the Certificate, it is not part of the
Policy, and it expressly reminds the recipient that it is not itself a contract and “confers no rights
upon” anyone, including Cortland. Nor does it “amend, extend, or alter the coverage afforded

by the [Policy].” Thus, the Certificate alone cannot make Cortland a loss payee.’

 

Similarly, the self-serving statement in the Term Loan Facility Forbearance Agreement (as defined in the
Underlying Complaint) that the Term Loan Facility lenders ‘hold valid and perfected liens over any and all
such’ insurance proceeds does not create any such liens if they did not already exist. To the extent it did, it
would be avoidable as a preference, as such agreement was executed on July 3, 2019, eighteen days before the
Petition Date. Nor does it “designate” Cortland to the insurers as loss payee under the Policy: the Term Loan
Facility Forbearance Agreement is a contract between PES and Cortland only, and did not provide any
information or “designation” to the insurers, who were not party to that contract and may not have even seen
such contract.

20

 
Case 19-50282-KG Doc 34 _ Filed 10/04/19 Page 28 of 35

58.  Cortland’s reading of the Certificate as granting it loss payee status is not only
counter to the terms of the Certificate itself, but to prevailing law, both in New York and
elsewhere. See Citigroup, Inc. v. Indus. Risk Insurers, 336 F. Supp. 2d 282, 292 (S.D.N.Y.
2004) (holding that certificate of insurance could not make party a loss payee under policy),
aff'd, 421 F.3d 81 (2nd. Cir. 2005); see also All Crane Rental of Georgia, Inc. v. Vincent, 47 So.
3d 1024, 1029-31 (La. App. 2010) (holding that a certificate of insurance does not operate to
modify the terms of an insurance policy); Am. Ref-Fuel Co. of Hempstead v. Res. Recycling,
Inc., 248 A.D.2d 420, 423, 671 N.Y.S.2d 93, 96 (N.Y. App. Div. 1998) (finding summary
judgment particularly appropriate where the third party who was not designated in the policy
proffers only a certificate of insurance); Eggum, Protecting Lender Interest in Insurance
Proceeds: Bankruptcy and UCC Considerations at 36 (citing Citigroup and stating “[I]n case
after case, courts have found that certificates of insurance do not modify insurance policies, and
therefore reliance on certificates of insurance to show evidence of a policy modification or
addendum is misplaced.”); see generally, 2 Couch on Ins. § 34:22 (“It is critically important for
the mortgagee to make sure that the policy of insurance is endorsed to affect the mortgage
interest. Verification of the endorsement should be secured by the mortgagee. A certificate of
insurance would be a general indication that such has been accomplished, but the best evidence
is the actual policy or declaration page.”).

59, Therefore, the Certificate does not operate to grant Cortland loss payee status.
Because Cortland had not taken the actions required to perfect its lien on the Policy under New
York law as of the Petition Date, any lien it may claim on the Policy is unperfected and

avoidable.'°

 

10 The Committee does not dispute, however, that Cortland may claim an interest in the property and casualty
recovery under the Policy attributable to damage to its equipment and other personal property collateral which

21

 
Case 19-50282-KG Doc 34 _ Filed 10/04/19 Page 29 of 35

IV. The Debtors’ Strong Arm Powers Allow The Committee To Avoid Cortland’s
Unperfected Lien On The Policy.

a. The Committee Can Avoid Cortland’s Unperfected Lien On The BI Recoveries.

60. Under the “strong arm” provisions of Section 544(a) of the Bankruptcy Code, a
bankruptcy trustee has the status of a hypothetical judicial lien or attaching creditor as of the
petition date. See Midatlantic Nat’] Bank v. Bridge, (In re Bridge), 18 F.3d 195, 199 (3d Cir.
1994) (Section “544(a)(1) confers upon the trustee the rights of a hypothetical judgment lien
creditor” and Section 544(a)(2) “confers upon the trustee the rights of a hypothetical unsatisfied
execution creditor”).

61. Section 544(a)(1) provides that, after the bankruptcy filing, a trustee can avoid
any transfer made or obligation incurred by the debtor that would be voidable by a judicial lien
creditor under nonbankruptcy law. See 11 U.S.C. § 544; see also Cerrato v. BAC Home Loans

Services, (In re Cerrato), 504 B.R. 23, 31 (Bankr. E.D.N.Y. 2014) (citing In re Kors, Inc., 819

 

 

F.2d 19, 22-23 (2d Cir.1987)) (with hypothetical judgment lien creditor status granted under
Section 544, the trustee is “entitled to the benefits derived from relevant state laws governing the
priority of liens.”); Carr_v. Loeser (In re Int’] Auction & Appraisal Servs. LLC), 493 B.R. 460,
463 (Bankr. M.D. Pa. 2013) (“Section 544 enables a trustee to use state law to avoid any transfer
that an unsecured creditor could have avoided outside of bankruptcy.”). Additionally, Section
544(a)(2) “confers upon the trustee the rights of a hypothetical unsatisfied execution creditor.”
In re: Bridge, 18 F.3d at 199, Collectively, these provisions both permit the trustee to avoid any

unperfected liens of secured creditors. Upon filing for bankruptcy, a debtor in possession

 

were damaged in the Girard Point Explosion, pursuant to the U.C.C. definition of “proceeds” quoted above.
However, such definition does not apply to its real estate collateral, as discussed below.

22

 
Case 19-50282-KG Doc 34 _ Filed 10/04/19 Page 30 of 35

maintains all the rights and powers held by a trustee, including the right to avoid liens. See 11
U.S.C. § 1107.

62. Because Cortland is not named as a loss payee under the Policy, any lien Cortland
may purport to have on the BI Recoveries pursuant to the Term Loan Security Agreement is
unperfected under New York law, and would, therefore, be subject to the rights of an attaching
or judicial lien creditor. Accordingly, Cortland’s lien on the BI Recoveries may be avoided by
the Committee pursuant to Sections 544(a)(1) and (2) of the Bankruptcy Code. See In re Int’l
Auction and Appraisal Servs. LLC, 493 B.R. at 463 (“Section 544 enables a trustee to use state
law to avoid any transfer that an unsecured creditor could have avoided outside of bankruptcy.”);
accord Hassett v. Revlon, Inc. (In re O.P.M. Leasing Servs., Inc.,) 23 B.R. 104, 119 (Bankr.
S.D.N.Y. 1982) (noting that unperfected liens are avoidable under state law by judgement lien
creditors).

63. There is no genuine dispute of material fact that Cortland is not a loss payee under
the Policy, and thus the Committee is entitled to summary judgment with respect to Count II of
the Committee Complaint.

b. The Committee Can Avoid Cortland’s Unperfected Lien On The Real Property
Recoveries.

64, Because Cortland is not a loss payee under the Policy, it also lacks a perfected
security interest in the Real Property Recoveries, and Cortland’s unperfected lien can be avoided
pursuant to Section 544(a) of the Bankruptcy Code. See In re Int’] Auction and Appraisal Servs.
LLC), 493 B.R. at 463; accord In re O.P.M. Leasing Servs., Inc., 23 B.R. at 119.

65. At most, Cortland has an equitable lien on the Real Property Recoveries. See
Rosario-Paolo, Inc. v. C & M Pizza Rest., Inc., 84 N.Y.2d 379, 383, 643 N.E.2d 85, 87 (1994)

(noting that debtor’s failure “to name plaintiff as a loss beneficiary did not extinguish plaintiff's

23

 
Case 19-50282-KG Doc 34 _ Filed 10/04/19 Page 31 of 35

interest in the secured property, nor did it impair plaintiffs status an equitable lienholder.”);
Falco v. Ins. Co. of N. Am., 72 Pa. D. & C. 2d 436, 442 (Pa. Com. Pl. 1975) (holding that where
an insurance policy is not assigned or made payable to a mortgagee as required under a
mortgage, “the agreement to insure, upon a loss, creates an equitable lien on the insurance
proceeds in favor of the mortgagee . . . to the extent of the [mortgagee’s] interest in the destroyed
or damaged property.”).

66. Even if this Court were to find that Cortland has an equitable lien on the Real
Property Recoveries, the Debtors can avoid such lien under Sections 544(a)(1) and 544(a)(2) of
the Bankruptcy Code because a debtor-in-possession’s status as a hypothetical judicial lien or
attaching creditor trumps that of an equitable lienholder under state law. See 11 U.S.C. §§
544(a)(1), 544(a)(2); see also Palmer v. Washington Mutual Bank (In re Ritchie), 416 B.R. 638,
646 (B.A.P. 6th Cir, 2009) (holding that an equitable lien is simply an unperfected lien which is
subordinate to the trustee’s subsequent interest as a hypothetical lien creditor); Okin v. Isaac
Goldman Co., 79 F.2d 317, 320 (2d Cir. 1935) (interpreting New York law and noting mortgage
on after-acquired chattels, while creating an equitable lien on property when it comes into
existence as against simple creditors or purchasers with notice, would not prevail against the
legal lien of an attaching or execution creditor or trustee in bankruptcy); Aaron J. Shingala, P.C.
y. Allenwear & Assocs. (In re Allenwear & Assocs.), 89 B.R. 531, 532-33 (Bankr. E. D.
Pa.1988) (holding that under Pennsylvania law, a trustee or debtor-in-possession under Section
544(a) may establish a superior priority to an equitable lienholder as a result of the failure to
perfect a security interest); In re: Selden, 62 B.R. 954, 957 (Bankr. D. Neb. 1986) (holding that
Section 544(a)(2) allows “the debtor-in-possession [to] take[] priority over unperfected security

interests and . . . avoid equitable liens.”) (citing In re Harbour House Operating Corp., 26 B.R.

24

 
Case 19-50282-KG Doc 34 _ Filed 10/04/19 Page 32 of 35

324, 331 (Bankr. D. Mass. 1982)); In re O.P.M. Leasing Servs., Inc.. 23 B.R. at 119-20 (holding
that an equitable lien is simply an unperfected lien “subordinate to the subsequent legal lien of a
judgment creditor,” and therefore “such lien [was] invalid against the Trustee who has the status
of hypothetical lien creditor.”); Lacaille v. Feldman, 44 Misc. 2d 370, 383-84, 253 N.Y.S.2d 937,
953 (Sup. Ct. 1964) (holding that creditor “by obtaining a judgment, docketing it, issuing an
execution and effectuating a levy, . . . created a perfected lien which takes precedence over the ..
. equitable lien of the State.”).

67, Therefore, the Committee, by virtue of the hypothetical judicial lien creditor or
attaching creditor status granted to the Debtors under Section 544(a) of the Bankruptcy Code,
can avoid Cortland’s unperfected lien on the Real Property Recoveries.

68. There is no genuine dispute of material fact that Cortland is not a loss payee under
the Policy, and thus the Committee is entitled to summary judgment with respect to Count IU of
the Committee Complaint.

V. Cortland’s Avoided Liens Are Preserved For The Benefit Of The Debtors’ Estates.

69. Both the Bankruptcy Code and the Intercreditor Agreement provide that, once
Cortland’s lien on the BI Recoveries and the Real Property Recoveries is avoided, the Debtors’
estates step into Cortland’s shoes and can exercise all of Cortland’s rights with respect to its lien.

70. Section 551 of the Bankruptcy Code automatically preserves any transfer avoided
under Section 544 (here, Cortland’s liens on the BI Recoveries and the Real Property
Recoveries) for the benefit of the estate. “Stated differently, § 551 serves as a ‘follow-up’
provision explaining how assets and property avoided under other Code provisions should be
handled.” Jurista v. Amerinox Processing, Inc., 492 B.R. 707, 774 (D. N.J. 2013); see _also
Staats v, Barry (In re Barry), 31 B.R. 683, 686 (Bankr. $.D. Ohio 1983) (“The purpose of § 551
is to allow a trustee in bankruptcy, upon avoidance of certain preferential or fraudulent transfers,

25

 
Case 19-50282-KG Doc 34 _ Filed 10/04/19 Page 33 of 35

to increase the assets of the bankruptcy estate... . [Section 551] assures that a junior lienor shall
not be able to improve its position because a trustee has successfully avoided a lien or a
transfer.”’).

71. Taken together, Sections 544 and 551 permit the Debtors to “step into the shoes”
of Cortland and occupy its senior position with respect to the BI Recoveries and the Real
Property Recoveries, as against ICBCS. See Miranda v. Banco Popular de Puerto Rico (In re
Rivera Mercado), 599 B.R. 406, 420 (B.A.P. Ist Cir. 2019) (preservation for the benefit of the
estate “put[s] the estate in the shoes of the creditor whose lien was avoided.”) (citing Carvell v.
Lafayette (In re Carvell), 222 B.R. 178, 180 (B.A.P. Ist Cir. 1998)); Rodriguez v. Drive Fin.
Servs,. L.P. (In re Trout), 609 F.3d 1106, 1110 (10th Cir. 2010) (“[U]pon avoidance of a lien,
under § 551 the trustee ‘steps into the shoes of the former lienholder, with the same rights in the
collateralized property that the original lienholder enjoyed.’”) (quoting Morris v. St. John Nat’l
Bank (In re Haberman), 516 F.3d 1207, 1210 (10th Cir. 2008)); Wallach v. Brosnahan (In re
Brosnahan), 312 B.R. 220, 224 (Bankr. W.D.N.Y. 2004) (when mortgage is avoided and
preserved under Section 551, trustee stands in the shoes of mortgagee as against a judgment
creditor).

72. The Debtors’ right to occupy Cortland’s position with respect to the BI
Recoveries and Real Property Recoveries as against ICBCS is also established by the
Intercreditor Agreement. Section 8.09 of the Intercreditor Agreement provides that the
Intercreditor Agreement “shall be binding upon and inure to the benefit of each of the parties
hereto and each of the First Priority Secured Parties and Second Priority Secured Parties and

”

their respective successors and permitted assigns ... .” Pursuant to Section 551, upon

avoidance, the estate will become a successor to Cortland for the purposes of this provision. See

26

 
Case 19-50282-KG Doc 34 _ Filed 10/04/19 Page 34 of 35

11 U.S.C. §§ 551, 544 (“Trustee as lien creditor and as successor to certain creditors and

purchasers”). As successor in interest to Cortland’s lien on the BI Recoveries and the Real

Property Recoveries, the Intercreditor Agreement and the relative priorities of the interests it

establishes inure to the benefit of the Debtors. !!

73. There is no genuine dispute of material fact that Cortland is not a loss payee under

the Policy, and thus the Committee is entitled to summary judgment with respect to Count IV of

the Committee Complaint.

 

11

The Committee is aware that the Second Circuit decision in Kors may be read as holding contrary to this
argument, However, Kors is not binding on this Court and distinguishable from this case. In Kors, the court
found that “the trustee would not accede to the benefits of the subordination agreement because [the debtor] was
not a part of that agreement.” Kors, 819 F.2d at 24. Here, unlike in Kors, the Debtors are indeed parties to the
Intercreditor Agreement. As such, the trustee’s rights extend to within the bounds of the agreement as
permissible under bankruptcy law. See id, (finding that Section 551 of the Bankruptcy Code “preserves[s] those
rights and powers belonging to the bankrupt under [state] law.”). Moreover, the Intercreditor Agreement
explicitly states that the Intercreditor Agreement will be binding on Cortland’s successors in interest. See
Intercreditor Agreement at § 8.09. Because the Debtors are a party to the agreement, as trustee, the Debtors
may serve as successor in interest to Cortland under the terms of the Intercreditor Agreement pursuant to
Section 544(a). See 11 U.S.C. § 544(a) (granting the trustee the “rights and powers” to succeed a creditor with
an unperfected lien creditor).

 

27

 
Case 19-50282-KG Doc 34 _ Filed 10/04/19 Page 35 of 35

CONCLUSION
For the foregoing reasons, the Committee respectfully requests that the Court grant
summary judgement in its favor with respect to (i) the Underlying Complaint; (ii) the Committee
Complaint; and (ii) the ICBCS Counterclaim.
Dated: October 4, 2019 ELLIOTT GREENLEAF, PC

/s/ Jonathan M. Stemerman

Rafael Xavier Zahralddin-Aravena (No. 4166)
Jonathan M. Stemerman (No. 4510)

1105 North Market Street, Suite 1700
Wilmington, DE 19801

Telephone: (302) 384-9400

Email: rxza@elliottgreenleaf.com
jms@elliottgreenleaf.com

and

BROWN RUDNICK LLP

Robert J. Stark (admitted pro hac vice)
Max D. Schlan (admitted pro hac vice)
Seven Times Square

New York, NY 10036

Telephone: (212) 209-4800

Email: rstark@brownrudnick.com
mschlan@brownrudnick.com

and

Steven B. Levine (admitted pro hac vice)
James W. Stoll (admitted pro hac vice)
Sharon I. Dwoskin (admitted pro hac vice)
One Financial Center

Boston, MA 02111

Telephone: (617) 856-8200

Email: slevine@brownrudnick.com
jstoll|@brownrudnick.com
sdwoskin@brownrudnick.com

Counsel to the Official Committee
of Unsecured Creditors

28

 
